Thomas, J.
The oral contract of the parties was, in substance and effect, that the plaintiff was to let his store to the defendant for one year, and put in certain fixtures for its more convenient use. The defendant was to pay a rent of one hundred and twenty five dollars and the expense of the fixtures.
The defendant did not occupy the store, though no obstacle seems to have been interposed by the plaintiff. The action is brought to recover the amount expended for the fixtures.
The agreement for the lease is clearly within the statute of frauds. The question is, whether the contract can be severed, and enforced for that which is good; or whether it is in its nature entire, and its parts dependent. We think the agreement as to the fixtures was dependent wholly upon that for the lease. The parties made no agreement for a lease without the fixtures, or for the fixtures except with a view to the lease. When the contract for the lease falls, the dependent stipulation as to the fixtures falls with it. Irvine v. Stone, 6 Cush. 508. Vaughan v Hancock, 3 C. B. 766. Exceptions overruled.